Exhibit 21.1 VECTREN CORPORATION Subsidiaries Wholly Owned Subsidiaries: Name of Entity State of Incorporation/ Jurisdiction Doing Business As Vectren Utility Holdings, Inc. Indiana Southern Indiana Gas and Electric Company, Inc. Indiana Vectren Energy Delivery of Indiana, Inc. Indiana Gas Company, Inc. Indiana, Ohio Vectren Energy Delivery of Indiana, Inc. Vectren Energy Delivery of Ohio, Inc. Ohio Vectren Enterprises, Inc. Indiana Vectren Energy Services, Inc. Indiana Vectren Utility Services, Inc. Indiana Vectren Communications, Inc. Indiana Vectren Ventures, Inc. Indiana Vectren Financial Group, Inc. Indiana Vectren Energy Marketing and Services, Inc. Indiana Vectren Energy Retail, Inc. Indiana Energy Systems Group, Inc. Indiana Vectren Environmental Services, Inc. Indiana Vectren Fuels, Inc. Indiana Vectren Communications Services, Inc. Indiana Southern Indiana Properties, Inc. Indiana Vectren Synfuels, Inc. Indiana Energy Realty, Inc. Indiana Energy Systems Group, LLC Indiana Vectren Retail, LLC Indiana, Ohio Vectren Source Vectren Capital Corp. Indiana Vectren Aero, LLC Indiana Miller Pipeline Corporation Indiana Less than Wholly Owned Subsidiaries: Name of Entity State of Incorporation/ Jurisdiction Doing Business As ProLiance Holdings, LLC Indiana Reliant Services, LLC Indiana Haddington Energy Partners, LP Delaware Haddington Energy Partners II, LP Delaware Pace Carbon Synfuels, LP Delaware
